Citation Nr: 0840312	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to a total disability based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1948 to January 1956.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the San Diego RO.  In April 2007, the 
Board received additional evidence along with a statement 
that waived initial review by the AOJ.  In May 2007, the 
Board reopened the claim of service connection for bilateral 
shoulder disability and remanded for additional notice and 
development the matters of entitlement to service connection 
for bilateral shoulder disability based on de novo review and 
entitlement to TDIU.

Please note the case has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c)(2008).  38 U.S.C.A. 
§ 7107(a)(2)(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's May 2007 remand, in part, requested that the 
veteran identify (and provide authorizations for the RO to 
secure records of) all sources of treatment and evaluation he 
received for a December 2004 work related shoulder injury.  
The RO was to secure the complete records from all sources 
identified.  The RO requested the information and releases 
from the veteran in a June 2007 letter (and he was advised 
that he had a year to respond).  Initially (in June 2007) he 
stated that he had no additional evidence or information to 
submit.  The RO proceeded to complete the further development 
sought, readjudicated the matter, issued a supplemental 
statement of the case (SSOC), and returned the case to the 
Board.  In May 2008 (notably within a year- barely- of the 
RO's request) the veteran, via his representative submitted 
four releases for treatment records.  The releases were 
forwarded to the Board and associated with the record, with 
no further action.  Notably, the veteran has not identified 
or submitted releases for records of any Workman's 
Compensation and/or insurance awards related to the December 
2004 injury (nor has he indicated there were none.  

Accordingly, the record reflects that development for 
critical information/evidence sought by the Board in the May 
2007 remand has not been completed.  Under Stegall v. West, 
11 Vet. App. 268 (1998), a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Accordingly, the case must be remanded for 
compliance with the previous remand order.

It is also noteworthy that the law provides that where 
evidence requested in conjunction with an original claim or 
claim to reopen is not furnished within a year of the 
request, the claim will be considered abandoned.  38 C.F.R. 
§ 3.158(a).  

Because the matter of entitlement to TDIU is inextricably 
intertwined with the matter of entitlement to service 
connection for bilateral shoulder disability, the Board's 
consideration of the TDIU matter is deferred pending 
resolution of the service connection claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) 

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2008).  Expedited 
handling is requested.)

1.  The RO should ask the veteran to 
specify for the record whether or not he 
was awarded Workman's Compensation 
benefits (or any insurance settlement) in 
conjunction with his December 2004 work 
related injury.  If he responds in the 
affirmative, the RO must secure for the 
record copies of the award/settlement and 
any medical records on which the 
award/settlement was based.  The veteran 
must cooperate in this matter by timely 
responding to the RO's inquiries and 
providing any necessary releases.  The RO 
should also secure complete clinical 
records from the four sources for which 
the veteran provided releases in May 
2008.  If (as is likely) the releases 
provided in May 2008 have expired, the 
veteran must provide new releases for the 
records.  If any additional evidence 
received suggests that further 
development is indicated (e.g., for 
another medical advisory opinion if the 
factual premise for the March 2008 
opinion is altered by additional 
information received), the RO should 
arrange for such development.

2.  The RO should then readjudicate the 
claim of service connection for bilateral 
shoulder disability based on de novo 
review (applying 38 C.F.R. § 3.158(a), if 
indicated) and the claim for TDIU in 
light of any new determination made on 
the service connection claim.  If either 
claim remains denied, the RO should issue 
an appropriate SSOC and afford veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

